DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 09/23/2021, in which, claims 1-18 remain pending in the present application with claims 1, 7, and 13 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “section” (or “means”, “step for”, “unit”, “device”, “element”, “mechanism”, “module”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “section” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
an imaging section for selectively executing one driving support state in claim 1; and
a display section for displaying the image data in claim 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-6 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 20180313658 A1, hereinafter referred to as “Matsui”) in view of Tonokawa et al. (US 20100194549 A1, hereinafter referred to as “Tonokawa”).
Regarding claim 1, Matsui discloses a driving support system, comprising: 
a memory (see Matsui, FIG. 1 and paragraph [0041]: “memory 13”); 
an imaging section installed at a vehicle configured to selectively execute one driving support state among a plurality of driving support states configured to support a driving operation by a driver (see Matsui, paragraph [0045]: “The drive recorder 1 is connected to an operation unit 7 for receiving instructions from the driver or the like”), the imaging section being configured to image an imaging subject positioned at a periphery of the vehicle (see Matsui, FIG. 1 and paragraph [0043]: “The drive recorder 1 includes an image processing unit 14 configured to process image data acquired by the four vehicle-mounted cameras (the front camera 2, the back camera 3, the left camera 4, and the right camera 5)”); and 
a processor coupled to the memory and to the imaging section (see Matsui, paragraph [0041]: “The CPU 11 implements the function of controlling the individual units of the drive recorder 1 by performing computing processes according to programs stored in the non-volatile memory 13 in advance”), the processor being configured to: 
generate image data by performing image processing on an electrical signal transmitted from the imaging section (see Matsui, paragraph [0043]: “The image processing unit 14 performs predetermined image processing on signals on image data input from the four vehicle-mounted cameras (the front camera 2, the back camera 3, the left camera 4, and the right camera 5), thereby generating digital image data having a predetermined format”). 
Regarding claim 1, Matsui discloses all the claimed limitations with the exception of determine whether or not a predetermined recording condition has been satisfied; cause the image data to be recorded in the memory in cases in which the recording condition has been determined to have been satisfied; determine whether or not the vehicle is in any of the driving support states; and change the recording condition to a specific recording condition that is a recording condition corresponding to the driving support state of the vehicle in cases in which the vehicle has been determined to be in any of the driving support states.
Tonokawa from the same or similar fields of endeavor discloses determine whether or not a predetermined recording condition has been satisfied (see Tonokawa, paragraph [0109]: “determines whether the recording condition hereinafter described holds or not (S3)”); 
cause the image data to be recorded in the memory in cases in which the recording condition has been determined to have been satisfied (see Tonokawa, paragraph [0113]: “when the recording condition holds, event data indicating the event that triggered the recording condition (i.e., data indicating one of the three above events) is also recorded on the memory card 6. The memory card 6 has a capacity that can store video information, etc. for at least 15 events”); 
determine whether or not the vehicle is in any of the driving support states (see Tonokawa, paragraph [0237]: “identifying the vehicle driving situation”); and 
change the recording condition to a specific recording condition that is a recording condition corresponding to the driving support state of the vehicle in cases in which the vehicle has been determined to be in any of the driving support states (see Tonokawa, paragraph [0238]: “when checking the recorded video information, etc., by displaying them on the playback apparatus 400, it is important to identify the driving situation that triggered the recording condition. In view of this, the playback apparatus 400 has the function of automatically identifying each event in accordance with the process flow of FIG. 26 by using the recorded video information and vehicle operational information”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tonokawa with the teachings as in Matsui. The motivation for doing so would ensure the system to have the ability to use Tonokawa’s drive recorder for recording video information received from an image capturing unit to determine whether the recording condition holds or not; to record event data indicating the event that triggered the recording condition on the memory card when the recording condition holds; to identify the vehicle driving situation; and to trigger the recording condition according to identified driving situation thus determining whether or not a predetermined recording condition has been satisfied; causing the image data to be recorded in the memory in cases in which the recording condition has been determined to have been satisfied; determining whether or not the vehicle is in any of the driving support states and changing the recording condition to a specific recording condition that is a recording condition corresponding to the driving support state of the vehicle in cases in which the vehicle has been determined to be in any of the driving support states in order to record image/video information only when the recording condition is satisfied so that the amount of image data recorded in the memory is reduced.
Regarding claim 2, the combination teachings of Matsui and Tonokawa as discussed above also disclose the driving support system of claim 1, further comprising a display section configured to display the image data, wherein: 
the processor is configured to determine whether or not the vehicle is in any of the driving support states based on at least a type of the image data displayed at the display section (see Tonokawa, paragraph [0242]: “The driving situation identified for each particular event is displayed (in the area 147 of FIG. 25) on the display unit 440 when displaying the video information related to that event. Further, an icon representing the identified driving situation is displayed in a superimposing fashion on the image, for example, in the upper right corner of the image. This enables the user to properly recognize the driving situation for the event being played back”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Matsui and Tonokawa as discussed above also disclose the driving support system of claim 1, wherein the processor changes the recording condition to the specific recording condition only for a predetermined condition-change time period in cases in which the processor has determined the vehicle to be in any of the driving support states (see Tonokawa, paragraph [0243]: “FIG. 27 is a diagram showing a sample sequence, etc. The ordinate represents the G1 value and the abscissa the time, and t=0 corresponds to the time at which the recording condition occurred”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 7 is rejected for the same reasons as discussed in claim 1 above.
Claim 8 is rejected for the same reasons as discussed in claim 2 above.
Claim 12 is rejected for the same reasons as discussed in claim 6 above.
Claim 13 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Matsui and Tonokawa as discussed above also disclose a non-transitory recording medium storing a program (see Matsui, FIG. 1 and paragraph [0041]: “memory 13”).
Claim 14 is rejected for the same reasons as discussed in claim 2 above.
Claim 18 is rejected for the same reasons as discussed in claim 6 above.
Claims 3-5, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui and Tonokawa as applied to claim 1, and further in view of Sato (US 20200307582 A1, hereinafter referred to as “Sato”), in view of Pawlicki et al. (US 20060206243 A1, hereinafter referred to as “Pawlicki”).
Regarding claim 3, the combination teachings of Matsui and Tonokawa as discussed above disclose all the claimed limitations with the exceptions of the driving support system of claim 1, further comprising a sensor configured to measure a size of a physical quantity arising in the vehicle as a result of a collision with an obstacle, wherein: the processor determines the recording condition to have been satisfied in cases in which an output value of the sensor exceeds a predetermined threshold value relating to the size of the physical quantity; the processor changes the threshold value to a first threshold value in cases in which the driving support state is a parking-exit support state configured to support a driving operation to cause the vehicle to exit from a parking space; and the processor changes the threshold value to a second threshold value larger than the first threshold value in cases in which the driving support state is a side monitoring support state configured to support monitoring at a side of the vehicle by the driver.
Sato from the same or similar fields of endeavor discloses the driving support system of claim 1, further comprising a sensor configured to measure a size of a physical quantity arising in the vehicle as a result of a collision with an obstacle (see Sato, paragraph [0036]: “The internal sensor 22 is composed of a plurality of detection means, such as a vehicle speed sensor, a yaw rate sensor and an acceleration sensor, for measuring physical quantities representing the movement state of the vehicle”), wherein: 
the processor determines the recording condition to have been satisfied in cases in which an output value of the sensor exceeds a predetermined threshold value relating to the size of the physical quantity (see Sato, paragraph [0036]: “The internal sensor 22 is composed of a plurality of detection means, such as a vehicle speed sensor, a yaw rate sensor and an acceleration sensor, for measuring physical quantities representing the movement state of the vehicle, and their measurement values are input into the automated driving controller”); and 
the processor changes the threshold value to a second threshold value larger than the first threshold value in cases in which the driving support state is a side monitoring support state configured to support monitoring at a side of the vehicle by the driver (see Sato, paragraph [0066]: “The lateral control system (LKAS) that performs automatic steering for lane keeping support, automated lane change, and path following cruise or vehicle ahead following cruise in the no-lane section is overridden if a steering torque by the driver's manual steering 34 is equal to or greater than an override threshold value. The override threshold value by the steering intervention is set according to the steering characteristic and driving state of the vehicle”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sato with the teachings as in Matsui and Tonokawa. The motivation for doing so would ensure the system to have the ability to use Sato’s driving control apparatus for a vehicle to measure physical quantities representing the movement state of the vehicle using an internal sensor; to use the measurement values as input of automated driving controller; to use the lateral control system (LKAS) to override threshold value by the steering intervention is set according to the steering characteristic and driving state of the vehicle thus determining the recording condition to have been satisfied in cases in which an output value of the sensor exceeds a predetermined threshold value relating to the size of the physical quantity and changing the threshold value according to driving support state wherein the driving support state is a side monitoring support state configured to support monitoring at a side of the vehicle by the driver in order to change threshold value according to driving support state so that the captured image data does not need to be recorded in the memory in certain driving state.
Regarding claim 3, the combination teachings of Matsui, Tonokawa, and Sato as discussed above disclose all the claimed limitations with the exceptions of the processor changes the threshold value to a first threshold value in cases in which the driving support state is a parking-exit support state configured to support a driving operation to cause the vehicle to exit from a parking space.
Pawlicki from the same or similar fields of endeavor discloses the processor changes the threshold value to a first threshold value in cases in which the driving support state is a parking-exit support state configured to support a driving operation to cause the vehicle to exit from a parking space (see Pawlicki, paragraph [0024]: “aspects of the present invention are suitable for use in other vehicle vision or imaging systems … such as back up aid systems or rearward park aid systems or the like).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pawlicki with the teachings as in Matsui, Tonokawa, and Sato. The motivation for doing so would ensure the system to have the ability to use the imaging system disclosed in Pawlicki to adjust the minimum or maximum threshold levels in response to various characteristics or driving conditions such as backup aid or rearward park aid or road conditions thus changing the threshold value to a threshold value in cases in which the driving support state is a parking-exit support state configured to support a driving operation to cause the vehicle to exit from a parking space in order to set threshold value for respective driving state so that the captured image data does not need to be recorded in the memory in certain driving state.
Regarding claim 4, the combination teachings of Matsui, Tonokawa, Sato, and Pawlicki as discussed above also disclose the driving support system of claim 3, wherein the processor changes the threshold value to a third threshold value larger than the second threshold value in cases in which the driving support state is a parking support state configured to support a driving operation to cause the vehicle to park in a parking space (see Pawlicki, paragraph [0024]: “aspects of the present invention are suitable for use in other vehicle vision or imaging systems, such as … forward park aid systems or the like”).
The motivation for combining the references has been discussed in claim 3 above.
Regarding claim 5, the combination teachings of Matsui, Tonokawa, Sato, and Pawlicki as discussed above also disclose the driving support system of claim 4, wherein the processor changes the threshold value to a fourth threshold value larger than the third threshold value in cases in which the driving support state is an off-road travel support state configured to support a driving operation to cause the vehicle to travel along an off-road terrain (see Pawlicki, paragraph [0014]: “the control may adjust the minimum or maximum threshold levels in response to various characteristics or driving conditions or road conditions”).
The motivation for combining the references has been discussed in claim 3 above.
Claim 9 is rejected for the same reasons as discussed in claim 3 above.
Claim 10 is rejected for the same reasons as discussed in claim 4 above.
Claim 11 is rejected for the same reasons as discussed in claim 5 above.
Claim 15 is rejected for the same reasons as discussed in claim 3 above.
Claim 16 is rejected for the same reasons as discussed in claim 4 above.
Claim 17 is rejected for the same reasons as discussed in claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484